Citation Nr: 1533825	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-10 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a brain tumor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active duty service from November 1979 to September 1981 and from August 1985 to August 1989.  He had additional service in the Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2010 rating decision issued by the Regional Office (RO) in Augusta, Maine.  The claim was certified to the Board by the Pittsburgh, Pennsylvania RO.

In September 2011, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

This case was remanded by the Board for further development in March 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A brain tumor was not manifest in service nor was it manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.


CONCLUSION OF LAW

A brain tumor was not incurred in or aggravated by service nor may a malignant tumor be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in July 2009, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Analysis 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as malignant tumors, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran appeals the denial of service connection for a brain tumor.  He claims his initial symptoms manifested in service.  According to the Veteran, he failed his first swimming test in service and when he retuned to the locker room the back of his head began to hurt.  He claims that his second tumor was found in the back of his head near where he had head pain during service.  The Veteran also claims that he had difficulty concentrating while in flight school as well as some memory impairment.  He also testified to having head pain, sinus problems and imbalance during service.  

The evidence preponderates against the claim.  To that end, the appellant's service treatment records are negative for any pertinent complaints, treatment and/or diagnoses for a brain tumor.  Rather, examinations conducted during service show normal clinical findings.  The Veteran specifically denied a history of frequent or severe headaches during service.  The July 1989 pre separation examination revealed normal clinical findings for the head.  There is also no evidence of compensably disabling malignant brain tumor within one year of separation from active duty. 

A review of the record instead discloses that the Veteran's brain tumor was first clinically manifested years after separation from active duty.  To that end, symptoms are not shown in the record until 1999.  Specifically, in July 1999 the Veteran was seen by the Laurel Highlands Cancer Program.  He reported being involved in a car accident earlier that year.  During post accident followup care the Veteran was diagnosed with an oligodendroglioma in May 1999.

In April 2004, a history of incoordination and gait imbalance beginning in "1998" was noted, and he was diagnosed with an oligodendroglioma of the cerebellum compressing the fourth ventricle.  Significantly, the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The disorder is shown years post-service.  

In February 2009, J.C.A, a private certified physician assistant, stated that the Veteran was in the Navy for many years spending some years as a pilot and some years aboard the USS Barbey.  She stated that she was unable to pinpoint when the Veteran began to form the brain tumor more specifically if he had it while serving in the Navy but it was at least as likely as not given the symptoms he was experiencing (but often did not relay) during his years in the Navy.  

In contrast, in September 2009, a VA physician opined that it was not at least as likely as not that the Veteran's symptoms were indicative of a brain tumor, that is, there was less than a 50 percent probability, based on the evidence in the claims file.  The VA examiner stated that there was asymmetrical hearing loss noted later in the Veteran's military career.  Otherwise, it appears that his evaluations were normal.  Even though there was the development of an element of asymmetrical hearing loss in the military, the VA examiner could not state that this change was an early indication of the oligodendroglioma.  Similarly, the VA examiner could not state that the stated conditions were indicative of a brain tumor while in the service (sinus condition, imbalance, head hurting after a swimming test).  

In September 2011, the Veteran's primary physician Dr. C stated that he had been treating the Veteran since April 1999 and he underwent a craniotomy and resection of a brain tumor in May 1999.  Dr. C stated that he could not prove the exact date when the Veteran's brain tumor was first present or if his brain tumor was present while serving in the Navy.  It was, however, "possible" given the symptoms the appellant was experiencing, but often did not report while he was in the Navy.  

L.D.L. a neurosurgeon, stated in October 2011 that he could not determine whether the Veteran's tumor was present during his time in service but such tumors tended to be indolent and often present for many years before coming to clinical detection.  Based on this, Dr. L found that it is 'entirely possible" that the Veteran's cerebellar brain tumor existed during the time inservice.  

In August 2014, a VA examiner opined that it was not at least as likely as not that the Veteran's brain tumor is related to his active duty service.  The VA examiner reasoned that the only documented deficit during military duty was an asymmetrical hearing loss that was present throughout his service which may have very mildly worsened during his service.  The examiner stated that such did not preclude the Veteran from achieving medical clearance to serve nor appear to affect his performance.  According to the VA examiner, hearing loss is a possible but not a likely presentation of a tumor in the fourth ventricle of the brain.  The Veteran's other documented minor complaints he stated were attributed to sinusitis and these symptoms were very unlikely to be related to a brain tumor.  The appellant's diagnosis of oligodendroglioma was made 10 years after he completed his active duty service.  Because of this time lag and the absence of symptoms attributable to a brain tumor from 1985-1998, it seemed very unlikely to the examiner that there were effects of a brain tumor during his active duty service.

The Board has reviewed the conflicting medical opinions of record.  The Board, however, finds that the medical opinions rendered by the VA examiners are more persuasive and they are assigned greater probative weight than the lay statements of record and the opinions of J.C.A, Dr. C and Dr. L.  In reaching this conclusion, the Board notes that the opinions of Dr. C and Dr. L are speculative at best.  While Dr. C found he could not prove the exact date when the Veteran's brain tumor was first present, he found that an in service onset was "possible."  Dr. L also noted that he could not determine whether the Veteran's tumor was present during his time in service, but also found that an in service onset was "possible."  The use of the word "possible" renders both opinions speculative at best.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of " may " also implies " may or may not " and is too speculative to establish medical nexus).  Here, the Board finds that the opinions of Dr. C and Dr. L are speculative and lack probative value.  

The opinion of J.C.A. also lacks probative value as it is conflicting and without sufficient rationale.  To that end, J.C.A. stated that she was unable to pinpoint when the Veteran began to form the brain tumor but then she found that it at least as likely started in service given his symptoms.  It is inconsistent for an examiner to state that she could not pinpoint an onset but then make a determination of an in service onset.  More significantly, J.C.A. did not provide a sufficient basis for the opinion rendered but only referenced symptoms he had in service but often did not report.  

It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).  For the reasons addressed above, the Board finds that the opinions of Dr. C, Dr. L and J.C.A are less probative than the opinions rendered by the VA examiners.  The opinions of the VA examiners are definitive and were rendered by medical professionals with the expertise to opine on the matters at issue in this case.  The examiners addressed the Veteran's contentions and based the opinions on a review of the claims folder, examination of the appellant and consideration of his in service and post service manifestations.  The opinions are supported with adequate reasoning and are consistent with each other.  

The Veteran is competent to report symptoms to include headaches, imbalance, memory problems and concentration issues and the circumstances surrounding such.  Although lay persons, however, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of his brain tumor falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

Furthermore, the Veteran has presented inconsistent statements regarding his symptoms.  To that end, in several examinations during service he denied a history of frequent or severe headaches.  In August 1984 and February 1986, he specifically denied having headaches, balance problems and memory defect.  In statements made post service to include during his hearing and in VA examinations, however, he reported having head pain, balance problems and memory issues during service.  His inconsistent statements go against his credibility and raise doubts as to his reliability as a historian.  As such, the Board finds medical records that were prepared contemporaneously with service to have greater probative value.

In sum, the most probative evidence of record is devoid of a showing that the Veteran's brain tumor is related to service or any incident therein.  There is no competent evidence that a malignant brain tumor was compensably disabling within a year of separation from active duty.  Hence, entitlement to service connection is denied.  

The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for brain tumor is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


